 



Exhibit 10.63
IDM PHARMA, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
Effective as of March 17, 1995
Amended September 20, 1996
Amended and Restated July 13, 1999
Amended and Restated Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  Purpose of the Plan     1  
2.
  Definitions     1  
 
  2.1 Account     1  
 
  2.2 Beneficiary     1  
 
  2.3 Benefit     1  
 
  2.4 Board     1  
 
  2.5 Code     2  
 
  2.6 Company     2  
 
  2.7 Compensation     2  
 
  2.8 Compensation Reductions     2  
 
  2.9 Deferred Compensation Agreement     2  
 
  2.10 Director     2  
 
  2.11 Effective Date     2  
 
  2.12 Eligible Director     2  
 
  2.13 Fair Market Value     2  
 
  2.14 Non-Employee Director     2  
 
  2.15 Participant     2  
 
  2.16 Plan     2  
 
  2.17 Plan Year     2  
 
  2.18 Share.     3  
 
  2.19 Valuation Date     3  
3.
  Participation     3  
 
  3.1 Participation of Eligible Directors     3  
 
  3.2 Irrevocability of Participation During the Plan Year.     4  
 
  3.3 Suspended Participation.     4  
 
  3.4 Termination of Participation     4  
4.
  Plan Accounts     4  
 
  4.1 Accounts     4  
 
  4.2 Investment of Accounts     4  
 
  4.3 Value of Accounts.     5  

1



--------------------------------------------------------------------------------



 



                      Page  
 
  4.4   Funds Unsecured     5  
5.
  Benefits     5  
 
  5.1   Retirement Benefits     5  
 
  5.2   Death Benefits     6  
6.
  Source of Benefits     6  
7.
  Administration     6  
 
  7.1   General     6  
 
  7.2   Procedures     6  
 
  7.3   Claims     6  
8.
  Amendment and Termination     7  
 
  8.1   Amendment or Termination     7  
 
  8.2   Accrued Benefits     7  
9.
  Adjustment of Shares; Sale or Merger of the Company     7  
 
  9.1   Adjustment of Shares     7  
 
  9.2   Sale or Merger of the Company     8  
10.
  Miscellaneous     8  
 
  10.1   Benefits Fully Vested     8  
 
  10.2   No Right to Continue as Director     8  
 
  10.3   Successors and Assigns     8  
 
  10.4   Assignment or Alienation     8  
 
  10.5   Entire Agreement     8  
 
  10.6   Headings     8  
 
  10.7   Gender and Number     9  
 
  10.8   Governing Law     9  

2



--------------------------------------------------------------------------------



 



IDM PHARMA, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2005)
     IDM Pharma, Inc., a Delaware corporation (the “Company”), previously
adopted effective as of March 17, 1995 the IDM Pharma, Inc. Directors’ Deferred
Compensation Plan (the “Plan”) as an amendment and restatement of the Cytel
Corporation Directors’ Deferred Compensation Plan for the nonemployee directors
of the Company upon the terms and conditions set forth below.
     The Company believes that it is in its best interests to amend and restate
this Plan effective as of January 1, 2005 with respect to Post-2004 Deferrals
for purposes of compliance with Section 409A of the Internal Revenue Code of
1986, as amended, and its regulations and other guidance thereunder.
     The benefits payable under the Plan are and at all times will be mere
unsecured contractual rights against the Company payable from the Company’s
general assets. It is intended that the Plan shall constitute an unfunded
deferred compensation arrangement for purposes of United States federal income
tax laws, and all documents, agreements or instruments made or given pursuant to
the Plan shall be interpreted so as to carry out this intent.
1.   Purpose of the Plan
     The purpose of this Plan is to provide deferred compensation benefits to
nonemployee directors of the Company, payable by the Company. This Plan will
provide benefits derived from contributions by the Company hereunder of a
nonemployee director’s compensation as to which he or she has elected to defer
payment under the Plan.
2.   Definitions
     The capitalized terms defined in this Section 2 shall have the meanings set
forth below:
     2.1   Account.   A separate Plan account, which is a bookkeeping record,
established for each Participant to which shall be allocated Compensation
Reductions in accordance with Section 4.1.
     2.2   Beneficiary.   The beneficiary or beneficiaries designated by a
Participant to receive any remaining Benefits due under the Plan after his or
her death. If the Participant has not designated a Beneficiary, the Beneficiary
shall be the Participant’s surviving spouse or, if none, the Participant’s
estate.
     2.3   Benefit.   The benefit or benefits provided under this Plan, which
for a Participant shall be equal to the account balance of such Participant’s
Account.
     2.4   Board.   The Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



     2.5   Code.   The Internal Revenue Code of 1986, as it may be amended from
time to time.
     2.6   Company.   IDM Pharma, Inc., a Delaware corporation, or any successor
corporation.
     2.7   Compensation.   All the non-equity fees (paid in cash or by check)
received by a Participant from the Company for a Plan Year for his or her
services as a Director, including but not limited to, the retainer fee and
meeting attendance fees.
     2.8   Compensation Reductions.   The percentage of Compensation which a
Participant has elected to defer pursuant to a Deferred Compensation Agreement,
and that the Company and the Participant mutually agree shall be deferred in
accordance with the Plan. Participants may elect to defer any whole percentage
of Compensation up to 100% of Compensation.
     2.9   Deferred Compensation Agreement.   An agreement by which a
Participant elects to reduce a selected whole percentage of his or her
Compensation for a Plan Year in order for the Company to make contributions to
the Plan on his or her behalf.
     2.10   Director.   A member of the Board.
     2.11   Effective Date.   March 17, 1995.
     2.12   Eligible Director.   A Director who is not an employee of the
Company.
     2.13   Fair Market Value.   The fair market value of a share of Common
Stock of the Company is the closing sales price for such stock as quoted on a
national securities exchange or the NASDAQ National Market System of the
National Association of Securities Dealers, Inc. Automated Quotation System on
the day of determination, as reported in The Wall Street Journal or such other
source as the Company deems reliable.
     2.14   Non-Employee Director.   A Director who either (i) is not a current
employee or officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
of 1933, as amended (“Regulation S-K”)), does not possess an interest in any
other transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3
promulgated under the Exchange Act of 1934, as amended.
     2.15   Participant.   Any Eligible Director who has elected to participate
in the Plan by entering into a Deferred Compensation Agreement.
     2.16   Plan.   This IDM Pharma, Inc. Directors’ Deferred Compensation Plan,
as amended from time to time.

2



--------------------------------------------------------------------------------



 



     2.17   Plan Year.   The calendar year.
     2.18   Post-2004 Deferrals.   The portion of the Account other than
Pre-2005 Deferrals. The Plan shall maintain separate accounting for Post-2004
Deferrals.
     2.19   Pre-2005 Deferrals.   That portion of the Account determined as of
December 31, 2004, to which the Participant has a legally binding right to be
paid, and the right to which is earned and vested as of December 31, 2004, in
accordance with Section 409A and its regulations and other guidance thereunder,
plus earnings and losses allocable to such amounts. The Plan shall maintain
separate accounting for Pre-2005 Deferrals.
     2.20   Share.   A participating interest under the Plan, which shall be
equal to the Fair Market Value of a share of Common Stock of the Company.
     2.21   Termination of Service.   A Participant’s termination of
directorship for any reason that is a “separation from service” from the Company
for purposes of Section 409A of the Code. The determination of whether a
Participant has had a Termination of Service shall be made in a manner
consistent with Section 409A of the Code and the regulations and other guidance
thereunder.
     2.22   Valuation Date.   The last day of each calendar quarter, or such
other date as shall be established by the Company.
3.   Participation
     3.1   Participation of Eligible Directors.
          (a)   Each Eligible Director may begin to participate in the Plan on
the Effective Date; provided, however, that such Eligible Director completes and
signs a Deferred Compensation Agreement and returns such Deferred Compensation
Agreement to the designated representative of the Company prior to the Effective
Date or such earlier date established by the Company and announced to the
Eligible Director. Such Deferred Compensation Agreement shall be effective for
the period beginning on the Effective Date and ending on December 31, 1995.
          (b)   Each Director who becomes an Eligible Director after the
Effective Date may begin to participate in the Plan by completing and signing a
Deferred Compensation Agreement and returning such Deferred Compensation
Agreement to the designated representative of the Company; provided, however,
that such completion and return of the Deferred Compensation Agreement to the
Company occurs within thirty (30) days after the date that the Director becomes
an Eligible Director. Such Deferred Compensation Agreement shall be effective
with respect to the portion of Compensation attributable to services performed
by the Director during the period beginning on the date the Eligible Director
completes and returns the Deferred Compensation Agreement to the Company and
ending on the last day of the Plan Year within which such participation begins,
which will generally include the retainer fees and meeting attendance fees that
would otherwise have been paid to the Eligible Director during the remainder of
the Plan Year following the return of the Deferred Compensation Agreement. Once
the Eligible Director completes and returns the Deferred Compensation Agreement
to the

3



--------------------------------------------------------------------------------



 




Company within the thirty (30) day period after the date that the Director
becomes an Eligible Director, the election is irrevocable. Notwithstanding the
foregoing, any Deferred Compensation Agreement completed and returned to the
Company on or after December 19, 2005 shall continue to be effective for
subsequent Plan Years unless and until the Participant completes and returns a
new Deferred Compensation Agreement in accordance with Section 3.1(d) below.
          (c)   An Eligible Director who did not become a Participant in
accordance with the terms of paragraph (a) or (b) may participate in the Plan
effective as of the beginning of any Plan Year following the Plan Year in which
he or she becomes an Eligible Director by completing and signing a Deferred
Compensation Agreement and returning such Deferred Compensation Agreement to the
designated representative of the Company prior to the beginning of the Plan Year
(or such earlier date established by the Company and announced to the Eligible
Director) for which deferral of Compensation is intended to commence. For
deferral elections made for the 2005 Plan Year and any previous Plan Years, such
Deferred Compensation Agreement shall be effective only for the Plan Year first
following the submission of the Deferred Compensation Agreement. For deferral
elections made for the 2006 Plan Year and any subsequent Plan Years, such
Deferred Compensation Agreement shall continue to be effective for subsequent
Plan Years unless and until the Participant completes and returns a new Deferred
Compensation Agreement in accordance with Section 3.1(d) below.
          (d)   If a Participant wishes to commence deferrals of Compensation
under the terms of the Plan or change his or her elected percentage of deferred
Compensation for any Plan Year subsequent to the first Plan Year in which the
Participant began to participate in the Plan, such Participant must complete and
sign a new Deferred Compensation Agreement and return such Deferred Compensation
Agreement to the designated representative of the Company prior to the beginning
of the Plan Year (or such earlier date established by the Company and announced
to the Participant) for which such election is to be effective. For deferral
elections made for the 2005 Plan Year and any previous Plan Years, such Deferred
Compensation Agreement shall be effective only for that Plan Year. For deferral
elections made for the 2006 Plan Year and any subsequent Plan Years, such
Deferred Compensation Agreement shall continue to be effective for subsequent
Plan Years unless and until the Participant completes and returns a new Deferred
Compensation Agreement.
     3.2   Irrevocability of Participation During the Plan Year.   A Participant
may not terminate or modify his or her Deferred Compensation Agreement with
respect to a Plan Year on or after the first day of such Plan Year.
     3.3   Suspended Participation.   If a Participant ceases to be an Eligible
Director, but continues to be a Director, he or she shall not be eligible to
make future elections to defer Compensation under the Plan for subsequent Plan
Years. Distributions shall be made to such Participant as would otherwise be
permitted in accordance with the distribution provisions under this Plan. If
such Participant again becomes an Eligible Director in a Plan Year following the
last Plan Year for which a Deferred Compensation Agreement was in effect, such
Participant may elect to participate in the Plan by following the procedures
specified in Section 3.1(b).
     3.4   Termination of Participation.   A Participant shall cease to be a
Participant as of the date he or she ceases serving as a Director.

4



--------------------------------------------------------------------------------



 



4.   Plan Accounts
     4.1   Accounts.   The Company shall maintain or cause to be maintained for
each Participant an Account with respect to which the Company shall allocate
amounts equal to the Participant’s Compensation Reductions for each Plan Year,
effective as of the date such Compensation Reductions would have been paid to
the Participant as Compensation in the absence of a Deferred Compensation
Agreement.
4.2   Investment of Accounts.
          (a)   Each Compensation Reduction allocated to a Participant’s Account
shall be converted into that number of Shares that equal the amount of such
Compensation Reduction divided by the Fair Market Value of the Common Stock of
the Company as of the date such Compensation Reduction would have been paid to
the Participant as Compensation in the absence of a Deferred Compensation
Agreement. The calculation of the number of Shares need not be rounded to the
nearest whole Share, so that a fraction of a Share (calculated to the nearest
one-hundredth of a Share) may be allocated to a Participant’s Account.
          (b)   In the event any dividends or distributions are made with
respect to the Common Stock of the Company, the Company shall allocate an amount
to the Participant’s Account that is equal to the amount of such dividends or
distributions that would have been made with respect to the Shares allocated to
a Participant’s Account if they were shares of the Common Stock of the Company.
Such dividend/distribution allocations shall be converted into that number of
whole and/or fractional Shares that equal the amount of such allocation divided
by the Fair Market Value of the Common Stock of the Company as of the date such
dividends or distributions are made with respect to the Common Stock of the
Company to the Company’s stockholders of record.
     4.3   Value of Accounts.   The value of a Participant’s Account as of any
Valuation Date shall be equal to the number of Shares allocated to a
Participant’s Account multiplied by the Fair Market Value of one share of the
Common Stock of the Company.
     4.4   Funds Unsecured.   Notwithstanding any other provisions of this Plan,
all Benefits payable under the Plan are subject to the claims of the general
creditors of the Company. No trust shall be established to hold any assets which
may be set aside by the Company to pay the Benefits under the Plan and the
Company shall be under no obligation to set aside any amounts to pay Benefits.
The maintenance of separate Accounts by the Company as provided herein shall
neither require nor be considered a segregation of any funds or property from
the Company’s general assets. Participants shall have no preferred claim on or
beneficial ownership interest in any assets of the Company prior to the time
actual payments of Benefits are received, and all rights of the Participants to
Benefits are mere unsecured contractual rights against the Company.
5.   Benefits
     5.1   Termination Benefits—Distribution of Deferrals.

5



--------------------------------------------------------------------------------



 



          (a)   For Pre-2005 Deferrals, when a Participant ceases serving as a
Director, the Participant shall be entitled to receive the value of his or her
Account determined as of the Valuation Date coinciding with or next preceding
the date of the distribution.
          (b)   For Post-2004 Deferrals, when a Participant has a Termination of
Service, the Participant shall be entitled to receive the value of his or her
Account determined as of the Valuation Date coinciding with or next preceding
the date of the distribution.
     5.2   Form of Distribution.
          (a)   If at the time the Participant is entitled to a distribution
pursuant to Section 5.1, the total distributable amount is less than $50,000,
the distribution shall be paid out by the Company in cash (or by check) in a
single lump sum payment in accordance with Section 5.3.
          (b)   If at the time the Participant is entitled to a distribution
pursuant to Section 5.1, the total distributable amount is at least $50,000, the
distribution shall be paid out by the Company in cash (or by check) in equal
annual installments (by reference to the number of Shares allocated to a
Participant’s Account) as follows. The number of installment payments shall be
the lesser of (i) ten (10) or (ii) two (2) times the number of Plan Years the
Participant elected to defer Compensation under the Plan.
          (c)   Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and the regulations and other guidance thereunder, the
Administrator may, in it sole discretion, override or modify the timing of
payment of a Participant’s Benefits under this Plan at any time and for any
reason to either accelerate or delay the timing of payment of such Benefits in
whole or in part. Such modifications may apply to some or all one or more
Participant Accounts, as determined in the Administrator’s discretion, even as
to future installments payable to a Participant under a distribution that has
already commenced pursuant to Section 5.2(b).
     5.3   Timing of Payments.   If a Participant ceases serving as a Director
on or before June 30 of any Plan Year, the lump sum payment or the first
installment payment shall be paid by the Company no later than the last day of
such Plan Year. If the Participant ceases serving as a Director on or after July
1 of any Plan Year, the lump sum payment or the first installment payment shall
be paid by the Company no later than January 31 of the following Plan Year. If
the payment of a Participant’s Account is made in installment payments, the
second installment payment shall be paid during January of the Plan Year
following the Plan Year in which the first installment payment was paid and all
remaining installment payments shall be paid annually in the month of January.
The value of an installment shall be determined by multiplying the number of
Shares to be paid out in such installment by the Fair Market Value of one share
of the Company’s Common Stock on the last trading day immediately preceding such
installment payment.
     5.4   Death Benefits.   In the event the Participant dies prior to
receiving all of his or her Benefits, his or her remaining Benefits shall be
paid by the Company in cash (or by check) to the Participant’s Beneficiary in a
lump sum payment as soon as administratively feasible after the Participant’s
death.

6



--------------------------------------------------------------------------------



 



     5.5   Acceleration of Payments.   Except as provided in Section 5.2(c),
payments under the Plan may be accelerated only upon the occurrence of an event
specified in this Section 5.3.
          (a)   Domestic Relations Order. A payment may be accelerated if such
payment is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Section 414(p) of the
Code.
          (b)   Divestiture. payment may be accelerated as may be necessary to
comply with a certificate of divestiture as defined in Section 1043(b)(2) of the
Code.
          (d)   A payment may be accelerated to the extent required to pay any
income tax imposed under Section 409A of the Code (the “Section 409A Amount”) if
at any time the Participant’s deferred compensation arrangement fails to meet
the requirements of Section 409A of the Code and the regulations and other
guidance thereunder. The total payment under this subsection (d) may not exceed
the Section 409A Amount.
          (f)   A payment may be accelerated in the Administrator’s discretion
in connection with any of the following events, in accordance with the
requirements of Section 409A of the Code and the regulations and other guidance
thereunder:
          (1)   a corporate dissolution taxed under Section 331 of the Code,
          (2)   with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A);
          (3)   a change in control event for purposes of Section 409A of the
Code and its regulations and other guidance thereunder;
          (4)   the termination of the Plan and all other plans that would be
aggregated with the Plan for purposes of Section 409A of the Code; and
          (5)   such other events and conditions as permitted by Section 409A of
the Code and the regulations and other guidance thereunder.
     5.6   No Discretionary Distributions.   Except as expressly provided
herein, the Administrator shall not exercise discretion with respect to timing
or form of distribution of Benefits from the Plan, but shall make distributions
at the time and in the manner specified in the Plan.
     5.7   Special Delay in Distribution Rules.   Notwithstanding anything to
the contrary set forth herein, the Administrator retains the right, in its sole
discretion, to delay distributions under the Plan to the extent permitted by
Section 409A of the Code and its regulations and other guidance thereunder.
6.   Source of Benefits
     Benefits payable under this Plan shall be paid out of the Company’s general
assets and allocated as payments out of the appropriate Participant’s Account
under the Plan.

7



--------------------------------------------------------------------------------



 



7.   Administration
     7.1   General.   This Plan shall be administered by the Board of Directors
of the Company, unless and until the Board delegates administration to a
committee composed of not fewer than two members of the Board. All members of
such committee shall be Non-Employee Directors, unless the Board expressly
declares otherwise. The Board or, if applicable, such committee (the
“Administrator”) shall exercise all administrative powers and duties under the
Plan in accordance with the terms and purposes of the Plan. The Administrator
shall determine the amount of the Benefits due to each Participant or
Beneficiary from this Plan and shall cause them to be paid accordingly in
accordance with the Plan.
     7.2   Procedures.   The Administrator may adopt such rules and regulations
not inconsistent with the provisions of the Plan as deemed necessary or
appropriate for the proper administration of the Plan and shall have the
authority, in the Administrator’s sole discretion, to interpret and construe any
provision of the Plan. To the extent permitted by law, (i) all such rules,
regulations, interpretations and constructions shall be final and binding on the
Company and all Participants and their legal representatives, beneficiaries,
successors, and assigns, subject to review as provided in Section 7.3, (ii) the
Administrator shall not be subject to any individual liability with respect to
the Plan and (iii) the Administrator shall be indemnified by the Company for any
action or omission made with respect to the Plan which does not demonstrate bad
faith, willful misconduct, criminal act, or gross negligence.
     7.3   Claims.   Any denial by the Administrator of a claim for benefits
under the Plan by a Participant or Beneficiary shall be stated in writing by the
Administrator and delivered or mailed to the Participant or Beneficiary. Such
notice shall set forth the specific reasons for the denial, written to the best
of the Administrator’s ability in a manner that may be understood without legal
counsel. In addition, the Administrator shall afford a reasonable opportunity to
any Participant or Beneficiary whose claim for benefits has been denied for a
review of the decision denying the claim. In the event of further disagreement
following any further decision of the Administrator after such a review, either
the Participant or the Administrator may appeal to the full Board, which
decision shall be final.
8.   Amendment and Termination
     8.1   Amendment or Termination.   While the Company intends and expects the
Plan to continue to fulfill its purposes and serve the best interests of the
Company in its present form, the Company reserves the right to amend or
terminate the Plan at any time and for any reason, subject to the provisions of
Section 8.2 and Section 9.
     8.2   Accrued Benefits.
          (a)   No termination of the Plan or any amendments thereto which
affect Benefits under the Plan shall, without the written consent of a
Participant, eliminate or reduce any Benefit of the Participant under the Plan
to which, as of the date of such termination or amendment, such Participant
would be entitled under the provisions of Section 5 had he or she ceased serving
as a Director immediately prior to such date.

8



--------------------------------------------------------------------------------



 



          (b)   In the event of any amendment of the Plan which affects the
amount of Benefits payable under the Plan, Participants shall be entitled to
receive the greater of (i) the Benefit provided under the Plan as amended, or
(ii) the Benefit described above in Section 8.2(a).
          (c)   For Pre-2005 Deferrals, upon termination of the Plan, all
Deferred Compensation Agreements shall terminate immediately and all
Participants’ full Compensation on a non-deferred basis will be restored. Each
and every Participant shall receive payment of the value of his or her Account
in accordance with the provisions of Section 5 as if such Participant had ceased
serving as a Director on the date of the Plan’s termination.
          (d)   For Post-2004 Deferrals, upon termination of the Plan, all
Deferred Compensation Agreements shall terminate immediately and all
Participants’ full Compensation on a non-deferred basis will be restored. Each
and every Participant shall receive payment of the value of his or her Account
in accordance with the provisions of Section 5 in connection with his or her
actual Termination of Service.
9.   Adjustment of Shares; Sale or Merger of the Company
     9.1   Adjustment of Shares.   If any change is made in the Common Stock of
the Company pursuant to which the value of a Share is determined, without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the number of Shares
held in a Participant’s Account will be appropriately adjusted. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. For this purpose, the conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.
     9.2   Sale or Merger of the Company.   In the event of a sale, merger,
reorganization, consolidation or other similar transaction (a “Change of
Ownership Transaction”) involving the Company, no Participant in the Plan will
be considered to have ceased serving as a Director for purposes of the Plan, nor
will any such Participant be entitled to receive Benefits pursuant to Section 5,
until such Participant actually ceases serving as Director of the Company or any
acquiring or successor company or entity. Notwithstanding the foregoing, to the
extent permitted by Section 409A of the Code and the regulations and other
guidance thereunder, in connection with a Change of Ownership Transaction,
immediate payment of Benefits may be directed by the Administrator of the Plan.
In any event, no Change of Ownership Transaction involving the Company shall,
without the written consent of a Participant, eliminate or reduce any Benefit of
the Participant under the Plan to which, as of the date of such Change of
Ownership Transaction, such Participant would be entitled under the provisions
of Section 5 had he or she ceased serving as a Director immediately prior to
such date.
10.   Miscellaneous
     10.1   Benefits Fully Vested.   All Benefits under the Plan, to the extent
accrued, shall be fully vested at all times hereunder.

9



--------------------------------------------------------------------------------



 



     10.2   No Right to Continue as Director.   Nothing contained in this Plan
or in any agreement or instrument executed pursuant to the Plan shall be
construed as conferring upon any Participant the right to continue serving as a
Director.
     10.3   Successors and Assigns.   This Plan shall be binding upon the
Company and its successors and assigns as well as each Participant and his or
her representatives, successors, heirs, assigns, and Beneficiary.
     10.4   Assignment or Alienation.   To the extent permitted by law, benefits
of Participants under this Plan may not be anticipated, assigned (either by law
or in equity), transferred, alienated or subject to attachment, garnishment,
levy, execution or other legal or equitable process.
     10.5   Entire Agreement.   The Plan and a Participant’s Deferred
Compensation Agreement, and any subsequently adopted amendment to either of
these documents, shall constitute the total agreement or contract between the
Company and such Participant regarding the Plan. No oral statement regarding the
Plan may be relied upon by the Participant. If there are any conflicts between
the terms of the Plan and a Participant’s Deferred Compensation Agreement, the
terms of the Plan shall control.
     10.6   Headings.   The headings herein are for reference only. In the event
of a conflict between a heading and content of a Section of this Plan, the
content of the Section shall control.
     10.7   Gender and Number.   Whenever used herein, the masculine shall be
interpreted to include the feminine and neuter, the neuter to include the
masculine and feminine, the singular to include the plural and the plural to
include the singular, unless the context requires otherwise.
     10.8   Governing Law.   The place of administration of this Plan shall
conclusively be deemed to be within the State of California, and the Plan shall
be governed by and in all respects
     construed in accordance with the substantive laws of the State of
California, except where such laws are superseded by federal laws.
     10.9   Compliance with Section 409A of the Code.   This Plan is intended to
comply with the requirements of Section 409A of the Code and regulations and
other guidance thereunder. The Committee shall interpret the Plan provisions
with respect to Post-2004 Deferrals in a manner consistent with the requirements
of Section 409A of the Code and regulations and other guidance thereunder. To
the extent one or more provisions of this Plan do not comply with Section 409A
of the Code, such provision shall be automatically and immediately voided, and
shall be amended as soon as administratively feasible and shall be administered
to so comply.
     10.10   Scrivener’s Error.   Notwithstanding any other provision of this
Plan to the contrary, if there is a scrivener’s error in properly transcribing
this Plan document, it shall not be a violation of the Plan terms to operate the
Plan in accordance with its proper provisions, rather than in accordance with
the terms of the Plan document, pending correction of the Plan document through
an amendment. In addition, any provisions of the Plan document improperly added
as a result of scrivener’s error shall be considered null and void as of the
date such error occurred.

10



--------------------------------------------------------------------------------



 



     10.11   Plan Restatement Effective Date.   This Restatement of the Plan
shall be effective with respect to all Participants, Beneficiaries and any
person claiming benefits under the Plan on or following January 1, 2005, except
as otherwise expressly indicated to the contrary.
     In Witness Whereof, the Company has executed this Restatement of the Plan
as of this 20th day of December, 2005.

                  IDM Pharma, Inc.    
 
           
 
  By:   /s/ Robert De Vaere    
 
           
 
  Title:   Chief Financial Officer    
 
           

11